Citation Nr: 0308359	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  01-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder including a psychosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J. H. M., Ph.D.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from March 1980 to March 
1984 and from April 1985 to May 1986.  

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in November 1999.  The 
RO determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder including a psychosis.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The issue of entitlement to 
service connection for a psychiatric disorder including 
psychosis on a de novo basis, will be addressed in the remand 
section of the decision.  

The veteran and Dr. JHS, Ph.D., presented testimony at the 
video conference hearing conducted in September 2002 before 
the undersigned Veterans Law Judge.  The  transcript of his 
testimony has been associated with the claims file.

The Board has duly considered the provisions of the VCAA and 
in the remand section below, the issue of service connection 
for a psychiatric disorder to include a psychosis is 
addressed in detail.


FINDINGS OF FACT

1.  In an unappealed May 1994 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder including a psychosis.

2.  The evidence submitted since the May 1994 decision bears 
directly and substantially on the issue at hand, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence submitted since the May 1994 decision wherein the RO 
denied reopening the claim of entitlement to service 
connection for a psychiatric disorder including psychosis is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a)(c), 3.160(d), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the United States Army 
from March 1980 to March 1984 and in the United States Coast 
Guard from April 1985 to May 1986.

Service medical records for the first period of active duty 
are silent for a psychiatric disorder.  Psychiatric 
evaluations were normal.  

In the second period of active service, hospital records in 
March 1986 show symptoms related to diagnosed mixed 
personality disorder (with anti-social and passive aggressive 
traits.).  The veteran was recommended for administrative 
discharge.  

An April 1989 VA examination report shows adjustment disorder 
with depressed mood.  

In August 1989 the RO denied entitlement to service 
connection for neurosis and psychosis including 
schizophreniform disorder.  The personality disorder noted in 
service was considered a constitutional or developmental 
disorder and not a disability warranting the grant of service 
connection.  See 38 C.F.R. § 3.303(c).  

An August 1983 VA hospital summary noted a recent discharge 
from a private medical facility for treatment of depression.  
Diagnoses at hospital discharge included history of 
depression with psychotic features.

A February 1994 VA psychiatric examination report revealed 
pertinent diagnoses of major depression with psychotic 
features and mixed personality with anti-social, borderline, 
schizoid and aggressive features.  

In an unappealed May 1994 rating decision the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder including a psychosis.  

The evidence associated with the claims file subsequent to 
the May 1994 rating decision primarily consists of voluminous 
private and VA medical records dating between approximately 
1985 and 2001.  Pertinent diagnoses included schizoaffective 
disorder, bipolar type, chronic paranoid schizophrenia, 
psychosis, not otherwise specified, and organic mood disorder 
with paranoid features.  

Recently dated VA mental health group therapy records note 
JHS (initials), Ph.D., as the group leader.  

The veteran and Dr. JHS, Ph.D., provided oral testimony 
before the undersigned Veterans Law Judge in September 2002; 
a transcript of his testimony has been associated with the 
claims file.  
Dr. JHS, essentially opined that based on his review of the 
record, the evidence suggests the initial manifestations of a 
psychosis in service was either misdiagnosed as a personality 
disorder or superimposed on an existing personality disorder.


Criteria
Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision becomes final, the former 
decision will be reconsidered by the RO.  38 C.F.R. 
§ 3.156(c).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).



If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

If the disorder is a psychosis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2002).  See Savage v. Gober, 10 Vet. App. 488 
(1997).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a psychiatric disorder including a 
psychosis which the RO last denied in May 1994. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).




In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of 
voluminous psychiatric treatment records reflecting the 
continuation of a chronic psychiatric disability, variously 
diagnosed including a psychosis.  

Also added to the record was testimony from a treating 
psychologist with opinion that the evidence appearing to 
suggest the initial manifestations of a psychosis in service.  
Such medical opinion was not previously before the RO in 
prior rating decisions.  

Such added evidence bears directly and substantially on the 
specific issue at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.  

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's acquired psychiatric 
disorder.  

Accordingly, the veteran's claim of entitlement to service 
connection for a acquired psychiatric disorder including 
psychosis is reopened.  38 C.F.R. § 3.156(a)(c).  




ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder including psychosis, the appeal 
is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002 ) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated which give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.





The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 (VCAA) and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5107A and 5017 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The record 
lacks compliance with adequate notice and consideration of 
VCAA as well as the holding in Quartuccio.

The Board notes that additional due process requirements may 
be applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Therefore, for these reasons, a remand is 
required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is remanded for the following: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra. 



3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

In this regard, contact the veteran and 
request that he provide a list of the 
names and addresses of all VA and non-VA 
doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated 
him for psychiatric disability from May 
1986 to the present.  Provide him with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified. 

When the veteran responds, obtain records 
from each health care provider the 
veteran identifies.  If these records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that we were unable to obtain, including 
what efforts were made to obtain them. 

4.  The RO should arrange to obtain the 
veteran's Social Security Administration 
(SSA) disability determinations with 
supporting medical evidence and private 
medical statements.

5.  The RO should arrange for a VA 
psychiatric examination of the veteran, 
including on a fee basis if necessary, 
for the purpose of determining the 
nature, extent of severity, and etiology 
any psychiatric disorder that may be 
present.  


The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  All indicated special 
studies should be undertaken.

The psychiatric examiner should express 
an opinion on the following questions: 
(1) What is the current psychiatric 
diagnosis(es)? (2) Is it at least as 
likely as not that any present acquired 
psychiatric disorder(s) initially 
manifested in active duty but was 
misdiagnosed as a personality disorder 
or, in the alternative, was an acquired 
psychiatric disorder superimposed on a 
personality disorder in active service? 
(3) If an acquired psychiatric disorder 
was present prior to active service, is 
it least likely as not that such disorder 
increased in severity beyond the natural 
progress of the disorder or was 
aggravated in service?  The rationale for 
the opinion should also be set forth.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service-
connection for an acquired psychiatric 
disorder including psychosis on a de novo 
basis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefit, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for a VA examination(s) may adversely affect the 
outcome of his claim. 38 C.F.R. 3.655 (2002).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

